TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00440-CR


Celeste Beard Johnson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 9020236, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's motion for stay of proceedings pending completion of the appellate
record is granted.  Appellant's emergency request for stay of proceedings is dismissed.
This appeal is withdrawn from submission and abated pending the receipt of the
completed reporter's record.  The court reporter for the 390th District Court, Ms. Sally M. King,
shall tender the record for filing no later than May 1, 2004.  After the record is filed, the normal
briefing schedule will apply.

				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Filed:   February 20, 2004
Do Not Publish